COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Edwin K. Hunter and Hunter, Hunter & Sonnier, LLC v. Preston
                           Marshall, Individually and Rusk Capital Management, L.L.C.

Appellate case number:     01-16-00636-CV

Trial court case number: 2015-35950

Trial court:               11th District Court of Harris County

        Appellees, Preston Marshall and Rusk Capital Management, L.L.C., have filed an
“Unopposed Motion for Continuance of Oral Argument,” which is scheduled for February 21,
2018, in order to “complete the appellate record in accordance with this Court’s February 15, 2018
order.” The motion is granted. The case will be set for submission at a later date.
       No later than 30 days from the date of this order, the parties shall file a report advising this
Court of the status of the proceedings to supplement the clerk’s record with the in-camera exhibits
if such supplemental record containing the in-camera exhibits has not yet been filed with this
Court.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                   


Date: February 16, 2018